Citation Nr: 1739455	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-070 41	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to special monthly pension (SMP) by reason of being housebound.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel




INTRODUCTION

The Veteran was a member of the United States Army Reserve from October 1989 to October 1997.  She had an initial period of active duty for training (ACDUTRA) from May 14 to July 13, 1990, when she completed basic training and another period of initial ACDUTRA from May 15 to July 4, 1991, when she completed her advanced individual training (AIT).  Years after her discharge from the Army Reserve, the Veteran enlisted in the United States Army and served on active duty from June 12 to August 16, 2001, when she received a medical discharge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) Philadelphia, Pennsylvania in which the appellant's claim of entitlement to SMP based on housebound status or permanent need for the regular aid and attendance (A&A) of another person was denied.  The Board notes that, although jurisdiction of the Veteran's claims file lies with the Regional Office (RO) in Winston-Salem, North Carolina, pension awards from that RO are processed at the Pension Management Center (PMC) at the Philadelphia ROIC.

In August 2016, the Board denied the Veteran's claim for SMP based on the permanent need for the regular aid and attendance (A&A) of another person.  However, in the same decision, the Board remanded the issue of SMP based on housebound status for further development.  Specifically, the Board remanded the appeal to the AOJ to schedule a VA examination to determine the percentage of disability of the Veteran's service connected and non-service connected disabilities.  That further development has been completed.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).
FINDING OF FACT

The Veteran does not have a single permanent disability rated 100 percent disabling under VA's Schedule for Rating Disabilities.



CONCLUSION OF LAW

The criteria for SMP by reason of being housebound have not been met. 38 U.S.C.A. §§ 1513, 1521, 1541, 5103, 5103A, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  VA has provided the required notice and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a); 38 C.F.R. §3.159(c),(d).  Here, VA medical treatment records and Social Security Administration (SSA) records have been associated with the claims file.  The appellant has been afforded VA examinations.  The examinations are found to be adequate for rating purposes because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  See Sickles v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed, Cir. 2011)(holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The Board also finds substantial compliance with its remand directives.  In this respect, the AOJ has assigned separate ratings for each of the Veteran's disabilities and readjudicated the claim.

Special Monthly Pension for Housebound Status

The Veteran contends that she is entitled to SMP based on housebound status primarily due to her bilateral hip and knee disorders.  VA laws and regulations provide for an increased rate of pension, in the form of an SMP, when an eligible veteran is in need of regular A&A or has a disability rated as permanent and total, and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound. See 38 U.S.C.A. § 1521(d), (e); see also 38 C.F.R. § 3.351(b), (c), (d).  As the issue of A&A has been addressed in the August 2016 Board decision, the following discussion will only address the issue of housebound status.

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 (2016)), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities. The "permanently housebound" requirement is met when a veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 C.F.R. § 3.351(d).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2016). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA has granted the Veteran a nonservice-connected pension effective as of March 2010.  The Veteran is service-connected for bilateral pes planus, rated as 30 percent disabling, tendonitis of the right ankle rated as 10 percent disabling, tendonitis of the right ankle rated as 10 percent disabling, and right knee strain rated as 10 percent disabling.  She has a combined 50 percent rating for service-connected disability.  See Rating Decision Codesheet dated June 2017.  

The AOJ has identified multiple nonservice-connected disabilities with a 30 percent rating assigned for unspecified depressive disorder, a 10 percent rating for degenerative joint disease of the cervical spine and a 10 percent rating assigned for juvenile myoclonic epilepsy.  She has been assigned noncompensable ratings for back pain, a left knee condition, blurred vision, dizziness/balance issues, unspecified vein conditions of the upper and lower extremities, gastroesophageal reflux disease, recurrent urinary tract infections, menorrhagia, central centrifugal alopecia, claimed traumatic brain injury, and migraine headaches.  See Supplemental Statement of the Case dated December 2016.  The combined rating, for pension purposes, of the nonservice connected conditions is 50 percent.  

The evidence shows that the Veteran is not permanently disabled and does not have one condition which is totally disabling at a 100% rating.  The Veteran has not specifically described how any single disability meets the applicable schedular criteria for a 100 percent rating.  She has been deemed permanently and totally disabled by SSA, but the special pension rate sought by the Veteran requires a single permanent disability itself rated as 100 percent disabling.  Chandler v. Shinseki, 676 F.3d 1045 (Fed. Cir. 1045).  Therefore, the Veteran does not satisfy the requirements of 38 U.S.C.A. § 1521(d).  Since the Veteran does not meet the first requirement of 38 U.S.C.A. § 1521(d), the issue of housebound status is moot. 


ORDER

Entitlement to SMP by reason of being housebound is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


